ORDER OF PUBLIC CENSURE
Whereas, In a proceeding conducted by the State Board of Law Examiners to inquire into the complaint of alleged professional misconduct by John R. Elmborg, and
Whereas, Following a full hearing as to such complaint, the State Board of Law Examiners found that John R. Elmborg, Blue Rapids, Kansas,' after accepting employment in a legal matter, neglected the matter and refused to discuss the same with his client and thereby violated DR 1-102 (A) (6), DR 6-101 (A) (1), (2) and (3), and DR 7-101 (A) (2) of the Code of Professional Responsibility (214 Kan. lxxv, Ixxxvi, Ixxxvii), and
Whereas, The State Board of Law Examiners has made a written recommendation to this Court that said John R. Elmborg be disciplined by “Public Censure” as provided by Rule 207 (n) (2) (215 Kan. iv [Adv. Sheet No. 2]), and
*2Whereas, A copy of the Findings, Conclusions and Recommendations of the Board, along with the citation, was mailed to John R. Elmborg by certified mail and since more than twenty (20) days have elapsed and no response was received, the matter stands submitted on the merits in accordance with Rule 207 (o) (215) Kan. iv [Adv. Sheet No. 2]), and
Whereas, Upon consideration of the record and being fully advised in the premises, the Court accepts the findings and recommendations of the State Board of Law Examiners.
It is, therefore, by the Court Considered, Ordered and Adjudged that the said John R. Elmborg be and he is hereby disciplined by public censure and that he pay the costs of this proceeding. It is further ordered that this Order of Public Censure be published in the official Kansas Reports.
By Order of the Court, dated this 11th day of June, 1976.